                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


BETH SUHON, mother and guardian of             )
M.S., a minor child,                           )
                                               )
                       Plaintiff,              )       Civil Action No. 17-1690
                                               )
       v.                                      )       Judge Cathy Bissoon
                                               )       Magistrate Judge Maureen P. Kelly
MCGUFFEY SCHOOL DISTRICT,                      )
                                               )
                       Defendant.              )

                                    MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Maureen P. Kelly for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On December 24, 2017, Plaintiff initiated the instant lawsuit under the Rehabilitation

Act, the Americans with Disabilities Act, the Individuals with Disabilities Education Act, and

Section 1983. In lieu of an Answer, Defendant filed a Motion to Dismiss and Motion to Strike

(hereinafter “Motion to Dismiss,” Doc. 11) in response to Plaintiff’s Complaint (Doc. 1).

Plaintiff filed a Response in Opposition to the Motion (hereinafter “Response,” Doc. 16). On

September 7, 2018, Judge Kelly issued a Report (hereinafter “R&R,” Doc. 17) recommending

that Defendants’ Motion to Dismiss be granted. No objections to the R&R were filed during the

14 days the parties had to assign error to its conclusions. Fed. R. Civ. P. 72(b)(2). The Court

infers from Plaintiff’s failure to file objections that Plaintiff has no grounds, and therefore needs

no opportunity, to amend her Complaint.

       After a review of the Complaint, Defendant’s Motion, Plaintiff’s Response, together with

the R&R, it hereby is ORDERED that: Defendants’ Motion to Dismiss is GRANTED; Count
VI, alleging a violation under Section 1983, is DISMISSED WITH PREJUDICE; Plaintiff’s

requests for punitive damages are STRICKEN from the Complaint; and the Magistrate Judge’s

R&R is ADOPTED as the Opinion of the District Court.

       Defendant shall file its responsive pleading within 14 days of this Order. See Fed. R.

Civ. P. 12(a)(4)(A).

       IT IS SO ORDERED.



November 16, 2018                                   s\Cathy Bissoon
                                                    Cathy Bissoon
                                                    United States District Judge
cc (via ECF email notification):

All Counsel of Record
